Humphreys, J. (after stating the facts). Section 126 of Act 81 of the Acts of Arkansas, 1913, known as the Law of Negotiable Instruments, defines a bill of exchange as “an unconditional order in writing, addressed by one person to another, signed by the person giving it, requiring the person, to whom it is addressed, to pay on demand or at a fixed or determinable future time a sum certain in money to order or bearer.” So far as disclosed in this record, the order in question in form and substance conforms to this definition and is an inland bill of exchange. By another section of the same act, a written acceptance is necessary to bind the drawee. By still another section, if the drawee destroys the bill he will be deemed to have accepted the same. Section 137, Act 81, Acts of Arkansas, 1913. The evidence in this ease is undisputed that appellees destroyed this bill and are silent as to why they did so. No excuse is rendered by them for not paying the order. Certainly it is not the privilege of a drawee to put the holder to sleep by an oral acceptance, then afterward to destroy the order or bill of exchange and refuse to pay same without rendering any .kind or character of explanation or excuse, for destroying it. An accidental destruction of the bill could not amount to an acceptance, but a wilful destruction of the bill would. Under all the circumstances in this case, we are of the opinion that the question of fact as to why the order was destroyed should have been submitted to the jury under proper instructions. Throwing the order in the waste basket and permitting it to burn and refusing to pay it without explanation, after having orally accepted same, indicates a negligent and reckless manner of handling bills of exchange. If wilful, then appellee herein became responsible. For this error, this case must be reversed and remanded for a new trial. It is so ordered.